DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2021 is being considered by the examiner.

Response to Arguments
Applicant’s arguments, filed 12/02/2021, with respect to claims 1 and 5 have been fully considered and are persuasive.  The rejections of claims 1 and 5 have been withdrawn in view of Applicant’s amendments. 

Terminal Disclaimer
The nonstatutory double patenting rejection is withdrawn in view of the terminal disclaimer filed by the Applicant on 12/02/2021 for US Patent Number: 10,902,770 disclaiming the expiration date of the above Patent would not extend beyond the expiration date of this Application has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
1 and 5, based on Applicant’s persuasive arguments, filed on 12/02/2021. The dependent claims 2-4 and 6-20 are allowed for at least the same reason indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 


/NAN-YING YANG/Primary Examiner, Art Unit 2622